- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofDecember 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX CORPORATIVE EVENTS CALENDAR Corporate Name Centrais Elétricas Brasileiras S.A.  Eletrobras Home Office address Av. Presidente Vargas, 409  13º andar Website www.eletrobras.com Investor Relations Director Name: Armando Casado de Araújo E-mail: df@eletrobras.com Telephone: (21)2514-6431 Fax: (21) 2514-5714 Investor Relations Officer Name: Arlindo Soares Castanheira E-mail: arlindo@eletrobras.com Telefone(s): (21)2514-6331 Fax: (21)2514-5964 Newspapers where the shareholding acts are published In 2010, the companys legal subjects are going to be published on the following newspapers: Correio Braziliense - Brasília O Globo  Rio de Janeiro Valor Econômico  São Paulo Gazeta Mercantil  Nacional. Annual Financial Statements and Consolidated Financial Statements, for the year ended December 31, 2010. EVENT DATE Availability to Shareholders 03/30/2011 Publication 04/11/2011 Disclosure in the website of CVM/BOVESPA 03/30/2011 Standardized Financial Statements  DFP, for the year ended December 31, 2010. EVENT DATE Disclosure in the website of CVM/BOVESPA 03/30/2011 1 Annual Information (Resolution 480-CVM), for the year (December 31, 2011) EVENT DATE Disclosure in the website of CVM/BOVESPA 05/31/2011 ITR  Quarterly Information EVENT DATE Disclosure in the website of CVM/BOVESPA Regarding 1st Quarter 05/13/2011 Regarding 2nd Quarter 08/15/2011 Regarding 3rd Quarter 11/11/2011 Ordinary Stockholders Meeting EVENT DATE Disclosure of the Announcement to Shareholders in the website of CVM/BOVESPA relating to administration proposal 03/31/2011 Publication of the Announcement to Shareholders  Ordinary Stockholders Meeting 03/30/2011 Ordinary Stockholders Meeting 04/29/2011 Disclosure of the main deliberations of the Ordinary Stockholders Meeting in the website of CVM/BOVESPA 04/29/2011 Disclosure of the Ordinary Stockholders Meeting minute to the website to CVM/BOVESPA 05/05/2011 Extraordinary Stockholders Meeting EVENT DATE Disclosure of the Announcement to Shareholders in the website of CVM/BOVESPA relating to administration proposal 12/20/2010 Publication of the Announcement to Shareholders  Extraordinary Stockholders Meeting 12/20/2010 Extraordinary Stockholders Meeting 01/11/2011 Disclosure of the main deliberations of the Extraordinary Stockholders Meeting in the website of CVM/BOVESPA 01/11/2011 Public meeting with analysts EVE NT DATE Public meeting with analysts (Apimec Rio) 04/05/2011 Public meeting with analysts (Apimec São Paulo) 04/06/2011 2 Conference Call EVENT DATE Conference Call at 11:00 am (presentation of the financial statements - December 2010). The access number will be announced through the site and specific Announcement 04/04/2011 Conference Call at 11:00 am (presentation of the financial statements  March 2011). The access number will be announced through the site and specific Announcement 05/16/2011 Conference Call at 11:00 am (presentation of the financial statements  June 2011). The access number will be announced through the site and specific Announcement 08/17/2011 Conference Call at 11:00 am (presentation of the financial statements  September 2011). The access number will be announced through the site and specific Announcement 11/16/2011 Board of Directors meetings already scheduled EVENT DATE Board of Directors meeting (to deliberate on the financial statements and results destination) 03/30/2011 Disclosure of the Main deliberations of the Board of Directors meeting  held at this date  in the website of CVM/ BOVESPA 03/30/2011 Disclosure of the Board of Directors meeting minute in the website of CVM/BOVESPA 04/05/2011 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 30, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
